 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDHart BeverageCo., Inc.,d/b/a Pepsi-Cola BottlingCo. of Sioux City, IowaandGeneral Drivers,Warehousemen and HelpersUnion, Local No. 383affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 18-CA-2405March 18, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn December 7,- 1967, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached- Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations -Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Hart Beverage Co.,Inc., d/b/a Pepsi-Cola Bottling Co., of Sioux City,Iowa, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN, Trial Examiner:This proceed-ing,with all parties represented,was heard beforeme in SiouxCity,Iowa, on July 31,1967, on com-plaint of the General Counsel and answer of HartBeverage Co., Inc.,d/b/a Pepsi-Cola Bottling Co. ofSioux City,Iowa, Respondent herein.'The issuelitigated was whether Respondent violated Section8(a)(5) and(1) of the NationalLaborRelationsAct, as amended,29 U.S.C. Sec.151,et seq.,hereincalled theAct, byrefusing to recognize and bargainwith the Union.After the hearing the GeneralCounsel and Respondent each filed a helpful briefwhich has been carefully considered,Upon the entire record and my observation ofthe witnesses,Ihereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, a corporation having its principalplace of business at Sioux City, Iowa, is engaged inthe bottling and distribution of soft drinks. Duringthe year prior to the issuance of the, complaint inJuly 1967, a representative period, Respondentpurchased in excess of $60,000, worth of materialsand products, including bottles, cases, flavoring, su-gar,_ and cartons from points, directly outside theState of Iowa, which material and products wereused by the Respondent in the conduct of its busi-ness. Respondent is, and at all times material hereinhas been, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IL THE LABOR ORGANIZATIONGeneralDrivers,Warehousemen _ and HelpersUnion, Local No. 383, (herein called the Unionand the Local) affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheMain IssueThe main issue here is whether Respondent actedin good faith in refusing to recognize and bargainwith the Union; specifically, whether Respondent'srefusal was motivated by a good-faith doubt, or bya rejection of the collective bargaining principle ora desire to gain time within which to undermine theUnion.B.Organization of the Employees and Respondent'sRefusal to Recognize the UnionOn January 23, 1967,2 a group of Respondent'semployees met with the president of Local Union383, Frank A. Santi, to discuss "the matter of theirwanting to be represented by the Union."'The original charge was filed by the Union on April 19, 1967 Theamended charge was filed by the Union on May 4, 19672All of the events herein occurred in 1967170 NLRB No. 58 PEPSI-COLA BOTTLING CO. OF SIOUX CITY,IOWA439Santi next met with 17 of Respondent's em-ployees on April 9. After discussion as to whetherthe employees wished to be represented by theUnion, Santi related what had happened in 1965when the Company refused the Union's demand forrecognition and the Union then lost the election.To prevent a recurrence Santi recommended that ifthe employees wanted the Union to represent themthis time that they put themselves in the positionthat the Union could demand recognition andprove to Respondent by signed cards that theUnion represented a majority of the employees.Santi said he expected that the Company wouldagain be represented by the Midwest Employer'sCouncil and that therefore the Union would have"serious trouble in getting recognition and gettingthe Company to negotiate;" and that unless the em-ployees decided to follow the suggested procedure,the Union would prefer the employees "not to de-cide to be represented by the Union."The union representatives then left the room andthe employees decided among themselves to jointhe Union and to be represented by it. They thenturned over $150 to the Union as the $10 initiationfee for 15 of them, and the 2 others presentpromised to pay soon. Each of the 17 employeesthen signed 2 application and authorization cards,one for the Union, the other to be sent to the Com-pany. The fact that the employees signed cardswhich they intended to be sent to the Companyshows that the employees intended not to keeptheir union affiliation secret. The following day,April 10, three additional employees signed cardsand two paid their initiation fees.On April 10, Santi wrote Respondent that theUnion represented the Company's plant produc-tion, warehouse, and sales department employees,that Santi was "prepared to meet with, a representa-tive of'your Company at anytime to show documen-tary proof of such membership and representationauthority." Respondent refused to accept deliveryof this letter and it was returned to the Unionunopened.On April 13, Santi again wrote Respondent, thistime enclosing the signed cards of 20 of Respon-dent's employees, and demanding that bargainingbegin by Monday, April 17. Respondent refused toaccept this letter also and it was returned to theUnion unopened.At the Union's request, on the morning of April14,thechiefdeputy sheriff of the countyredelivered both letters to Respondent Presidentand General Manager Raymond B. Mitchell, Jr.Mitchell refused to accept them and the unopenedletterswere placed in a larger envelope togetherwith a typed memorandum written by Mitchell butnot signed,3 and returned to the Union by mail.Mitchell-did not explain why he did not sign thismemorandum.On the morning of April 14, the Union's pres-ident, Santi, sent Respondent the following tele-gram:Certified letters mailed to you April 10, 1967,and April 13, 1967, which you have refused toaccept contained notices that Drivers Union383 has accepted into membership 20 of yourWarehouse, Production, and Sales DepartmentEmployees and contained copies of the appli-cation cards signed by the 20 employees. Insaid letters we requested that you commencenegotiations for a contract concerning theirwages, hours, and working conditions.LatethatafternoonRespondentPresidentMitchell replied by telegram as follows:Regarding your telegram of today please be ad-vised that regardless of your demand for bar-gaining we have a good faith doubt that youtruly represent the majority of our employees.In 1965 you claimed to represent our em-ployees but a secret ballot election 'determinedthat you did not represent our employees.Therefore, we again believe that the propermethod to resolve this matter is throughanother secret ballot election.On April 15, Santi replied to the above by tele-gram as follows:In response to your wire of April 14, 1967, wepoint out there is no question as to unitbecauseofpreviouselection.We havepresented membership cards to you from over80 percent of the unit employees. In additionwe are willing that each employee for whomwe have' presented a card be interrogated byyou at this time as to whether he wants unionrepresentation.Under these circumstances, ifyou are unwilling to commence negotiationsfor a contract for the unit employees prior toTuesday, April 18, 1967, we will consider suchrefusal not in good faith and will file chargeswith the National Labor Relations Board onthat date.Insofar as the record showed, Respondent neverreplied to this telegram.Late afternoon on April 14 President Santitelephoned President Mitchell and talked with him.According to Santi's credible testimony, cor-roborated in part by an employee of the Local whowas listening on another phone (both of whom bytheirdemeanor impressed me as credible wit-.nesses), Santi told Mitchell that he had mailed himthe two letters, one of which claimed a majorityand demanded recognition, the other of which en-closed the cards the employees had signed; andSanti also told Mitchell that Santi was demanding'The document, dated April 14, 1967, and entitled "Memorandum,"and acceptance was refused,read as'foIlows.The letters, unopened, were placed back in another envelope in Eu-On April 14, 1967, Eugene Rodberg, Chief Deputy Sheriff, deliveredgene Rodberg's presence and deposited at the Post Office in the mailtwo (2) envelopes, numbers,-#721179 and #721178 to Pepsi-ColachuteBotthng Company at about I 1 10 A M The letters were not opened 440DECISIONS,OF NATIONALLABOR RELATIONS BOARDrecognition. Mitchell replied that Santi had nothingto do with the Company and that Mitchell hadnothing to say to Santi, and he hung up.C. 8(a)(1) Violations Before the StrikeOn April 18 the employees voted to strike, andon April 28 they struck, in protest over Respon-dent's refusal to recognize and bargain with theUnion and over other actions by two company offi-cials: its vicepresident and salesmanager,HadleyHuitt, and its production manager, Marlin Baldwin.Several employees who impressed me as crediblewitnessescredibly testified thatbeginningon April11, just after the employees had signed union cards,ProductionManager Baldwin suggested to em-ployees that they form their own company unionand selectfive employees to bargain with the Com-pany on a 60-day trial basis. Thus, according to thecredited testimony of Jerry Olsen and Judy Harlow,on April 11 Baldwin said to a group of employeesat a coffee break that they should stand on theirown two feet instead of having a third partyrepresent them. Baldwin then suggested the com-panyunion idea.According to, the creditedtestimony of Keith Evans, on April 20 Baldwintalked to him and Bob Nelson about forming acompanyunion,observing that they were bettersuited to represent I themselves than Frank Santiwas. Evans and Nelson testified thatBaldwin sug-gested that they have a five-man committee to bar-gain for them'.-Employee Fred Hauswirth credibly testified thata week or so before the strike Production ManagerBaldwin asked him what he thought about theUnion coming into the plant and how the rest of thedrivers felt about it. Baldwin also asked' whatHauswirth and the others thought about havingtheir own union within the Company. Hauswirthreplied that the employees did not want anythinglike that.Production Manager Baldwin did not deny theseconversations.He testified that during the 10months he had been with the Company, all the timeas production manager, he had been trying to im-prove communications between the Company anditsemployees, and that he had encouraged em-ployees to feel free to discuss their problems withhim or President Mitchell. Respondent's suggestionthrough Production Manager Baldwin that the em-ployees form their own union at a time when anoutside union was organizing the employees was aviolation of Section 8(a)(1) of the Act-. Cf.NelsonManufacturing Company,138NLRB 883, 889,enfd. 326 F.2d 397 (C.A. 6), 55 LRRM 2107.By these interrogations, reasonably tending underall the circumstances to interfere with, restrain, andcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act, Respondentviolated Section 8(a)(1).In these conversations between the signing of thecards on April 9 and 10, and the strike on April 28,Baldwin told several employees that PresidentMitchell was working on a profit-sharing plan forthem. He said this in -reply to employee -observa-tions in favor of the Union's retirement plan. Bald-win told two employees on April 20 that the Com-pany's profit-sharing plan would be better for themthan the Union's retirement plan because theywould get benefits now while they were young(they were 19 years old) and not have to wait untilthey retired. This was the first the employees hadheard of a profit-sharing plan, although PresidentMitchell testified that the Company had been "at-tempting to establish a profit-sharing or pensionplan" for a year or a year and a half. In the contentof these conversations, which included Respon-dent's suggestion of a company union, this in-troduction of the Company's profit-sharing planamounted to an implied promise of benefit to em-ployees if they would reject the Union as their bar-gaining agent. By this implied promise of benefitRespondent further violated Section 8(a)(1) of theAct.In addition to the above, on April 11, Baldwintold employee Judy Harlow that he had heard thatshe had played a most important role in the Union,and asked her who the spokesman was. In addition,on April 27, one day before the strike started, VicePresident Hadley Huitt asked employee Anderson ifhe had attended the union meeting. Huitt addedthat he would bet any amount of money that theUnion would not get in. Although Huitt denied ask-ing Anderson if he had attended a union meeting,Anderson impressed me as the more credible wit-ness and I - credit his- testimony. Under all the cir-cumstances these interrogations reasonably tendedto interfere with, restrain, and coerce employees inthe rights guaranteed in Section 7 of the Act,Respondent thereby further violating Section8(a)(1).D. 8(a)(1) Violations During the StrikeOn April 29, the day after the strike started, ac-cording to the uncontradicted testimony of KeithEvans, who impressed me as an honest and crediblewitness, Production Manager Baldwin told a groupof strikers that they were in trouble, that the Com-pany was hiring permanent replacements for them,and that they had lost their jobs. Baldwin addedthat the strike was illegal and that that was thereason the replacements were being hired.-A month or so after the strike began, a strikerasked Vice President Hadley Huitt what be wasgoing to do if the NLRB "said- the Company had tonegotiate."Huitt replied, in the presence ofanother employee, that "We are not going tonegotiate,won't be a contract,- and - if there is aunion it will be a company union." During this con-versation, Huitt also told the employees that their PEPSI-COLA BOTTLING CO. OF SIOUX CITY, IOWA441jobs had been taken by replacements and that theydidn't have any jobs. This finding is based upon thetestimonyofWendellAnderson,who by hisdemeanor.impressed me as a very-honest and credi-ble witness.Huitt did not deny this testimony, andhisversion of the conversation tended to cor-roborate it.On May 23, when one striker was talking withPresident Mitchell about returning to work, accord-ing to undenied and credited testimony Mitchelltold the striker that "We don't plan on negotiatinga contract for quite some time."On May 25, the morning that her strikinghusband returned to work, Vice President Huitttelephoned striker Judy Harlow and told her thather husband had made a wise decision in returningto work, and that "it would be approximately fiveyears before they wouldsigna contract with theUnion."As is seen below the employees were engaging inan unfair labor practice strike involving, amongother things, the Union's representative capacity.Respondent's telling such strikers that they had losttheir jobs and been replaced and that Respondentwould not negotiate or bargain with their collec-tive-bargaining representative amounted to inter-ferencewith their Section 7 rights, Respondentthereby further violating Section 8(a)(1) of theAct. Cf.Miami SwimProducts,145 NLRB 1348;Cone Brothers Contracting Company,135 NLRB108, 125426, enfd. 317 F.2d 3 (C.A. 5), 53LRRM 2136;G.&S. Electric Company,130 NLRB961, enfd. 296 F.2d 125 (C.A. 2), 49 LRRM 2152.4E.Respondent's Violationof Section8(a)(5)1.An appropriate unitIn its two letters to the Company and its first tele-gram in 1967,the Union claimed to represent theCompany's_plant production,warehouse, and salesdepartment employees.At the hearing the parties stipulated that allproduction,maintenance,andwarehouse em-ployees and route salesmen constitute an ap-propriate. unit,and that as of April 11,1967, therewere 23 employees in this unit.The parties stipu-lated that there were no maintenance employees assuch,and that each machine operator maintains hisown machine.It appears,and Respondent did notcontend otherwise,that there is no substantial vari-ance between the unit demanded by the Union andthe unit stipulated at the hearing, and that any vari-ance is in languageonly. TheUnion's failure to in-clude maintenance men in its description of theunit certainly was not a substantial defect when theplant contained no employees classified as main-''It is no defense to the 8(a)( I p violations-that on April 25 Respondentposted a notice disavowing any unfair labor practices it may have com-mitted This disavowal was ineffective because additional unfair labor prac-tices occurred after publication of the notice,and because it was am-biguous in that it did not specify the conduct to which it had reference Cftenancemen.On the preponderance of theevidence,Ifind that the stipulated unit was an ap-propriateunit.Cf.Galloway Manufacturing- Cor-poration,136 NLRB 405, 409, enfd. 312 F.2d 322(C.A. 5), 52 LRRM 2258;Ottenheimer and Com-pany, Inc.,: 144NLRB 38, 46, affd. 334 F.2d 581_(C.A.D.C.), 56 LRRM 2160.2.The Union's majorityOf the 23 employees in the appropriate unit onApril 11,1967,20 signed duplicate unionauthorization cards on April 9 and 10. These 20employees were Claude Barker, Helen Borowsky,JerryOlsen, Judy Harlow, Eva Johns, RobertSeibold, Sharon Tripp, Paul Hosch, Keith Evans,DonnaWauhob, Bob Nelson, John Pry,_ WendellAnderson,GaryBlessing,FredHauswirth,RayHartmen, Leroy Harlow, Donavon Rose, WalterWilliams, andBarrieSwift.,-The Union's bylaws provided that the initiationfee included dues for the month the initiation feewas paid. As April was about one-third gone whenthe 20 employees signed cards on April 9 and 10,President Santi took the position that they wouldnot have to pay anything for the month of April. Tothis end he told the employees not to date theircards and mostof them didnot. Santihad the officegirl date one set of cards April 9. This set was sentto Respondent with Santi's April 13 letter. The, factthat these cards, bearing the signatures of the 20employees,were signed prior to April 13 wasproven not only by the testimony of Santi and anumber of employees, but also by the fact that theywere included in the Union's second letter to theCompany, the letter of April 13.Santi dated the other group of cards "May 2"and officially received the initiation fees as of thenso that the employees paid nothing for April. Thisdid not negatethe Union's representative status asof when the cards were signed, since each cardrecited that the signer "hereby ... voluntarilychoose[s] and designate[s] it [the Union] as myrepresentative for the purposes of collective bar-gaining, hereby revoking any contrary designation."Upon the preponderance of the evidence, I con-clude that on April 9 and 10, and at all times since,the Union has represented a majority of Respon-dent's employees in an appropriate unit, and byoperation of Section 9(a) of the Act is the exclusivebargaining agent for all employees in said unit.3.Respondent's lack of a good-faith doubt as tothe Union's majority statusAs has beenseenabove, at all times since April 9the Union has beenand isthe exclusive bargainingLivingston Shirt Corporation,107 NLRB 400, 403,Salant &Salant,Incor-porated,92 NLRB 417, 440-446,Austin Powder Company,141 NLRB 183,192,Louisiana Television BroadcastingCorporation,142 NLRB 55, 64, andChicopee Manufacturing Corporation of Georgia,85 NLRB 1439 442DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of all the employees in an ap-propriate unit In its April 14 telegram to, theUnion, and before me, Respondent contended thatithad a good-faith doubt as to the Union's majoritystatusbecause in 1965 the Union had -made asimilar claim of representing a majority and anelection had proved the Union wrong. In fact, ashas beenseenabove, the record showed thatRespondent was completely hostile to the Unionand to collective bargaining and had no intention ofbargainingwith the Union. The record proved alsothat Respondent desired time within which to un-dermine the Union. Thus, immediately after theemployees signed the union authorization cards,and even before the Union's request to bargain wassent to the Company, on April I 1 Respondent wasmeeting the union threat with suggestions to em-ployees that they form their own company unionrather than have a third party-the Union-represent them. This suggestion was repeated toemployees on April 20, and again before the strike.Respondent'sintentnottobargainwith theUnion was shown further by its efforts to persuadeemployees, prior to the strike, that the Company'sprofit-sharingplan would be better for them thanthe Union's retirement plan. This was an effort tobarain directly with the employees rather thantheir' bargaining agent.Respondent's real intentwas revealed during thestrikewhen Respondent's president and its vicepresident separately told employees that Respon-dent was not going to negotiate; that there wouldbe no contract; that if there was a contract it wouldbe with a company union; that Respondent did notplan to negotiate a contract for quite some time;and that the Company would notsigna contractwith the Union for about 5 years.Respondent's bad faith towards the Union and itslack of a good-faith doubt as to the Union's majori-ty status were shown by other evidence in therecord. Thus, it refused to receive and read theUnion's letters and effronted the Union's presidentby cutting him off curtly and "hanging up thephone" on him; actsinconsistentwith good faithtowards the Union and consistent with hostilitytowards the Union. Thus, it refused to accept oreven reply to the Union's telegraphic offer ofwillingnessthat Respondent ask each union cardsigner whether he wanted the Union to representhim.Finally,on and after April 28, when 22 em-ployees withheld their services and engaged in anunfair labor- practice strike involving the Union'srepresentative capacity, and 20 of them were stillstriking at the time of the hearing herein 3 monthslater,Respondent could not in good faith havedoubted the Union's majority status.The fact that on April 18, 1967, Respondent filedan RM petition does not alter any of the, findingsand conclusions herein.Upon the preponderance of the evidence in theentirerecord considered as a whole, I find that atall times sinceApril 14, 1967, Respondent -has inbad faith refused to recognize and bargain with theUnion as the exclusive -bargaining agent of all theemployees in an appropriate unit,-and has therebyviolated and is violating Section 8(a)(5) and-(1) ofthe Act.IV.THE EFFECT OF THE UNFAIR- LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with the opera-tions of Respondent described in section I, above,have a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged inthe unfair labor practices set forth above, I recom-mend that it cease and -desist therefrom and that ittake certain affirmative action designed to effectu-ate the policies of the Act.Respondent having refused to bargain collective-ly with the Union as the exclusive representative ofits employees in an appropriate'unit, I recommendthat Respondent, upon request, bargain collectivelywith the Union as'the exclusive representative of itsemployees in the unit set forth herein concerningwages,, hours, and other terms 'and conditions -ofemployment, and, if an understanding ' is reached,embody such understanding in a signed agreement.As to the causes of the strike, all the evidence onthis subject proved that the strike was caused byRespondent's unfair labor practices and that it wasan unfair labor practice strike. Thus, at the April 18meeting, the strike vote was preceded by Santi'sreview of the' Company's attitude and actions since-,the signing of the cards on April 9 and 10. He toldthe employees about the Company's' rejection ofthe Union's letters when sent through'-the mail andeven when personally delivered by the deputysheriff.He told them that' Respondent had' sug-gested to' some employees that they form-,a com-panyunion.Santi told 'the employees that the Com-pany was engaging in unfair labor practices. Of sig-nificance in this connection is the' fact that on April18, prior 'to this meeting, Santi"had filed the chargeherein. 'Upon a motion to strike because of theCompany's unfair labor- ' practices, the employeesvoted unanimously ('17 being resent') to strike.Between then and the beginning of the strikeRespondent continued unlawfully'refusing to recog-nize and bargain with the Union, and continued en-gaging in other unfair' labor practices, as has beenseen above. The record suggests no , other reasonthan these unfair labor practices as the cause of thestrike.Upon the preponderance of the evidence Iconclude that the strike started as an unfair laborpractice strike and has continued as such. PEPSI-COLA BOTTLING CO. OF SIOUX CITY, IOWA,As it was an unfair labor practice strike, the strik-ing employees are entitled to their jobs back or sub-stantially equivalent employment, upon the strikers'unqualified application to return to work. It istherefore recommended that upon the strikers'unqualified application to return to work, Respon-dent offer to each of them immediate and full rein-statement to his former or' substantially equivalentpositionswithout prejudice to his seniority andother rights and privileges, including insurance, andmake him whole for any loss of pay he may havesuffered by reason of any discrimination againsthim by payment to each of a sum of money equal tothat which he normally would have earned as wagesfrom the date of Respondent's failure to offer himreinstatement or subtantially equivalent employ-ment, the date of the discrimination against him, tothe date when, pursuant to the RecommendedOrder herein, Respondent shall offer him reinstate-ment, less his-net earnings during said period(Cros-sett Lumber Cornpany,'8NLRB 440,497-498), saidbackpay to be-computed on a quarterly basis in themanner established by the Board inF. W.Wool-worth 'Company,90NLRB 289. The backpayobligation of Respondent shall include the paymentof interest at the rate of 6 percent to be computedin the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716. As provided in theWool-worthcase, I recommend further that Respondentmake available to the Board, upon request, payrolland other records in order to facilitate the checkingof the amount of backpay due.Upon all the circumstances I recommend a broadcease-and-desist order.Upon the basis of the foregoing findings of fact,and the, p,reponderarice of the evidence in the entirerecord, I "Make the following:CONCLUSIONS OF LAW1.Hart Beverage Co., Inc., d/b/a Pepsi-Cola Bot-tling Co. of Sioux City, Iowa, of Sioux City, Iowa, isengaged in commerce within the meaning of Sec-tion 2(6) and, (7) of the Act.'2.General' Drivers,` Warehousemen and HelpersUnion, Local No. 383, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act,3.By interrogating employees concerning theirunion activities and sympathies, by suggesting thatemployees form their own union at a time when anoutside union was-organizing the employees, by im-pliedly promising employees ,a profit-sharing plan ifthey would reject the Union as their bargainingagent, by telling unfair labor practice strikers thatthey were being replaced and had no jobs and, thatRespondent, would not bargain with their collective-443bargainingrepresentative,and by other acts,Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(1),of the Act.4.By refusing to recognize and bargain with theUnion at all times since April 1-4, 1967, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I )of the Act.5.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofRECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon'the_ preponder-ance of the evidence in the entire record in thecase considered as a whole,_I recommend-that HartBeverage Co., Inc., d/b/a Pepsi-Cola Bottling Co. ofSioux City, Iowa, of Sioux City, Iowa, its officers,agents, successors, and assigns, shall:1,Cease and desist from: .,(a) Interrogating employeesconcerning theirunion activities and sympathies.(b) Suggesting that employees form their ownunion at a time when an outsideunion is organizingthe employees.(c) Promising employees a profit-sharing plan ifthey will reject the Unionas their bargaining agent.(d) Telling unfair labor -practice strikers thatthey are being replaced and have no jobs and thatthe Company will not bargain with their collective-bargaining representative.(e) In any other manner interfering with,restraining, or coercing its employees- in the exer-cise of their rights to self-organization, - to formlabororganizations, to join or assistGeneralDrivers,Warehousemen and Helpers Union, LocalNo. 383, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Help-ers of America, or any other labor organization, -tobargain collectively through representatives of theirown choosing and to engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Upon request, recognize and bargain collec-tivelywithGeneral Drivers,Warehousemen andHelpers Union, Local No. 383, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,.Warehousemen & Helpers of America, as the ex-clusive representative of the employees in the ap-propriate unit found herein, with respect to rates ofpay, wages, hours of employment and other condi-tions of employment, and if an understanding is'The ChaseNational Bank of theCity of NewYork, The San Juan, PuertoRica, Branch,65 NLRB 827 444DECISIONSOF NATIONALLABOR RELATIONS BOARDreached, embody such understanding in _a signedagreement.(b)Upon applications, offer immediate-and fullreinstatement to their former or substantiallyequivalent positions to all those employees whowent on-strike'on April 28, 1967, without prejudiceto -their' seniority or other rights and privileges,dismissing,if necessary, all persons hired on, orafter that day, and make such applicants whole forany loss of pay suffered by reason of Respondent'srefusal, if any, to reinstate them, by payments toeach of them of a sum of money equal to thatwhich he normally would have earned, less his netearnings,during the period from 5 days after thedate on which he applies or has applied for rein-statement to the date of Respondent's offer of rein-statement. Notify all those employees who went onstrike on April 28, 1967, if presently serving in theArmed Forces of the United States of their right tofull reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all records necessary to analyze the amount ofbackpay due and the rights of employees under theterms of this Recommended Order.(d) Post at its plant in Sioux City, Iowa, copiesof the attached notice marked "Appendix."6 Copiesof said notice, on forms provided by the RegionalDirector for Region 18 (Minneapolis, Minnesota),after being signed by the representative of Respon-dent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places,including all places where notices to all employeesare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 18,inwriting,within 20 days from the date of thisDecision,what.,stepsRespondent has taken tocomply herewith.7APPENDIX-NOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer' of the National Labor Relations Boardand, in order to effectuatethe policiesof the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT interrogate,-employees con-cerning their- union activities and sympathies.WE WILL NOT suggest that employees formtheir own union at a time when an outsideunion is organizing the employees.WE WILL NOT promise employees a profit-sharing plan if they will reject the Union astheir bargaining agent.-WE WILL NOT tell unfair labor practicestrikers -that they are being replaced and haveno jobs.WE WILL NOT tell unfair labor practicestrikers that the Company will not bargain withtheir collective-bargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights to self-organization, toform labor organizations, to join" or 'assistGeneral Drivers, Warehousemen and HelpersUnion, Local No. 383, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America', or anyother labor organization, 'to- bargain collective'-ly through representatives of their own choos-ing, and to engage in concerted activities forthe purposes of collective bargainin or othermutual aid or protection, or to refrain ',,fromany and all such activities.WE WILL offer reinstatement to and makewhole all employees who went on strike,April28, 1967, for any loss of pay suffered by themby reason of any discrimination practicedagainst them, in accordance with the recom-mendations of the Trial Examiner's Decision.WE WILL upon request, 'recognize and' bar-gaincollectivelywithGeneralDrivers,Warehousemen and Helpers Union, Local No.1383, as the exclusive representative of all theemployees in the bargaining unit describedbelow with respect to rates of pay, wages,hours of employment and, other terms and con-ditions of employment, and, if, an understand-ing is reached, embody such understanding in asigned agreement.The bargaining unit consists of.All of our production,maintenance, andwarehouse employees,and route salesmenemployed at our Sioux City plant, but ex-cludingallofficeclericalemployees,professionaland technical employees,janitors, guards and supervisors as definedin the National Labor Relations Act.5 In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand order."in the event that this Recommended Order is adopted by the_ Board,this provision shall be modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " PEPSI-COLA BOTTLING CO. OF SIOUX CITY, IOWA445All ouremployees are free to become or remain,we shall notify them of their right to full reinstate-or refrain from becoming or remaining,members ofment upon application in accordance with thethe above-named Union or any other labor or-Selective Service Act and the Universal Militaryganization.Training and Service Act, as amended, afterHART BEVERAGE CO.,discharge from the Armed Forces.INC., D/B/A PEPSI-COLAThisnotice must remain posted for 60 consecu-BOTTLING CO. OF SIOUXtive days from the date of posting and must not beCITY, IOWAaltered,-defaced, or covered by any other material.(Employer)DatedByIf-employees have any question concerning thisnotice or compliance with its provisions;they may(Representative) (Title)communicate, directly with the Board'sRegionalOffice,316 Federal Building, 110- South FourthNote: If anyof the above employees is presentlyStreet,Minneapolis,Minnesota55401,Telephoneserving in the Armed Forces of the United States334-2611.